 MAY DEPARTMENT STORES CO. (KAUFMANN DIVISION)21May Department Stores Company'(Kaufmann Division)andCarpenters'District Council of Pittsburgh and Vicinity affili-ated with the United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO,PetitionerJoseph Horne Company2andCarpenters'District Council ofPittsburgh and Vicinity affiliatedwiththe United Brother-hood of Carpenters and Joiners of America,AFL-CIO, Peti-tioner.Cases Nos. 6-RC-2459 and 6-RC-2460. September 9,1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed underSection9(c) of the Na-tional LaborRelationsAct, a consolidatedhearing washeld beforeEdward A. Grupp,hearing officer.The hearingofficer's rulings madeat the hearingare free fromprejudicialerror and areherebyaffirmed.Upon the entire record 2 in thesecases, the Board finds :1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involvedclaimto representcertainemployees of the Employers.3.The Employers contend that the employees sought by the Pe-titioner are covered by existing collective-bargainingagreements withcertain labor organizations and that these contracts are a bar to thepresent petitions. It was disclosed at the hearing that both Employersare represented in their collective-bargaining negotiations by LaborStandards Association,4 an employer association composed of the largedepartment stores in the Pittsburgh, Pennsylvania, area.On July25, 1958, the Association on behalf of the May Companyentered intoa collective-bargaining agreement with Local 101,5 which by its termsis effective from February 17, 1958, to February 15, 1963.On May9, 1958, the Association entered into a collective-bargaining agree-ment with Local636,6 onbehalf of the Horne Company, which by itsterms is alsoeffective from February 17, 1958, to February15, 1963.The instant petitions were filed on November 4,1959.The Board has held in thePacific Coastcase' that contracts ofmore than 2 years' duration will constitutea barto a petition onlyIHerein called the May Company.0Herein called the Horne Company.3 The Employers'request for oral argument is denied as the record, including the briefs,adequatelypresents the issues and the positions of the parties.Labor Standards Association was granted leave to intervene in the proceedingUnited Department Store Employees Union, Local 101, AFL-CIO, herein called Local101, intervened on the basis of a contractual interest in Case No.6-RC-2459.9 International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Warehousemen Local 636,herein called Local 636,intervened on the basis of acontractual interest in Case No.6-RC-2460.7Pactifiic Coast Association of Pulp and Paper Manufacturers,121 NLRB 990.129 NLRB No. 1. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the first 2 years of the contract's term.The Employers con-tend, however, that the Board's present contract-bar rules should notapply in this instance in view of the fact that their collective-bargaining agreements were in existence before the present Boardrules were put into effect.We find no merit in this contention, as theBoard is not precluded from applying its contract-bar principles toagreements executed prior to the adoption of its present rules.8Wealso reject the Employers' contention that, as the contracts wereexecuted on July 25 and May 9, 1958, respectively, neither contract hasbeen in existence for a period (i.e., 2 years) sufficient to remove itas a bar.The Board has determined that when the execution date and theeffective date of a contract differ, the effective date is controlling forcontract-bar purposes.'Accordingly, as the instant petitions weretimely filed within the 150- to 160-day period before the end of thefirst 2 years of the contract term,10 we find that existing agreementsdo not constitute a bar.4.In Case No. 6-RC-2459, the Petitioner seeks a unit of all bench-men, finishers, and furniture road servicemen at the May Companystore.The Petitioner presently represents a unit of cabinetmakersat this store. In Case No. 6-RC-2460, the Petitioner seeks a unit ofcabinetmakers, benchmen, finishers, and furniture road servicemenat the Horne Company store. The Petitioner contends that the unitssought are appropriate as a craft or departmental group.The Em-ployers and the Intervenors contend that their presently existingunits at the two stores, which consist of all the warehouse employeeswith certain minor exceptions at the designated locations, are theonly appropriate units.This position is based upon the allegedintegrated nature of the warehouse operations and the long historyof bargaining on the broader basis.They also assert that in anyevent it was incumbent upon the Petitioner to seek its requested unitson a scope embracing all the member stores of the Labor StandardsAssociation.The record discloses that at the May Company the employees inquestion are located in one of the Employer's warehouse facilities,which is separate and distinct from its retail operation.The cabinet-makers, henchmen, and finishers work in an enclosed shop in thewarehouse and are under the direct supervision of a foreman who isexclusively the supervisor of these employees.At the Horne Com-8 General Electric Company,125 NLRB 718, footnote6,Boyd Leedom v InternationalBrotherhood of Electrical Workers Local Union No 108,AFL-CIO(General Cable Corp.),278 F 2d 237(CA, DC.).'Ben Franklin Paint and Varnish Company,124 NLRB 54.10Pacific Coast Association of Pulp and PaperManufacturers,supra,at 993 MAY DEPARTMENT STORES CO.(KAUFMANNDIVISION)23pany, the employees in question, with the exception of the furnitureroad servicemen, are also located at the warehouse, which is apartfrom the selling operation.Although the Employer does not main-tain a separate and distinct furniture workroom, it assigned spacealong one wall of the warehouse for use as a "furniture line," andthis area is used exclusively by the employees in question.Theseemployees sought are under different supervision from the rest ofthe warehouse employees.The nature of their work at the two storesis almost identical and maybe described as follows.Cabinetmakers handle furniture pieces which are damaged beyondthe ability of the finishers to repair.Their function is to replacethe damaged part with one which they have fashioned out of unfin-ished wood, and they exercise the skills generally attributed to cabi-netmakers.In carrying out their duties, they use various power.and hand tools such as shapers, handsaws, joiners, lathes, and sandersof different types.One of the two cabinetmakers sought by the Pe-titioner at the Horne Company testified that he studied cabinetmakingnights at vocational school and that he was hired by the Horne Com-pany as a journeyman cabinetmaker.The parties agreed that thetestimony of the other cabinetmaker at the Horne Company wouldbe the same if he had testified.Finishers make repairs to furniture which do not require replace-ment of the damaged part. They repair cracks and remove scratchesin the finish and also refinish any new parts made up by the cabinet-makers.They are required to know the various wood finishes and tobe able to match the different furniture shades. In the course of theirduties, the finishers use such tools as a burn-in-knife, lacquer sticks,different size brushes, a burning torch, and various hand tools.Thepresent finishers with one exception have been employed as benchmenfor several years prior to their promotion.The one exception washired by the May Company as an experienced finisher. There is noapprenticeship program in effect at either store.Furniture road servicemen make calls on the customers at theirhomes in response to complaints.Their duties generally consist ofrepairing broken or damaged furniture legs, eliminating nicks andscratches in the finish, and refitting doors and drawers.On occasionthese employees, at the request of the customer, assemble furniture,hang mirrors, and in some cases repair household appliances or bi-cycles, but the greater part of their time is spent in performing dutiessimilar to those of the warehouse finishers.The record indicates thatlike the finishers these employees were employed as henchmen forseveral years prior to being assigned to their present jobs.When the 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDsituation warrants and they are called upon to work in the warehouse,they are usually assigned work as finishers or henchmen under thesame supervision as the latter employees.Benchmen uncrate and initially inspect the furniture.They polishthe furniture, fit and attach metal fixtures, and adjust and assembleitems received in a "knocked down" state.They also plane drawersand repair minor nicks and scratches to the finish. In the event thebenchman determines he is unable to make the necessary repair, heturns the article over to a finisher for completion.The record showsthat several of the henchmen were originally hired in other capacitiesbefore being made benchmen.We are of the opinion that this record fails to establish that thefinishers, furniture road servicemen, and benchmen perform genuinecraft skills within the strict requirements of theAmerican Potashcase."In none of these classifications are the employees required toserve, with their respective Employer or elsewhere, a period of ap-prenticeship or comparable training under generally accepted stand-ards for the acquisition of craft status.That the incumbents, onaverage, have held long employment in their particular jobs doesnot demonstrate an experience equivalent, as we are not convincedthat upon attainment of job proficiency these employees possess andexercise the high degree of manual dexterity and judgment to qualifyas true craftsmen.Nor can we find here a functionally distinct de-partment severable within the narrowly confined criteria ofAmericanPotash.Accordingly, as the Petitioner seeks only a unit of finishers,furniture road servicemen, and henchmen at the May Company, weshall dismiss the petition in Case No. 6-RC-2459.Although the unit petitioned for in Case No. 6-RC-2460 is likewiseinappropriate for severance purposes, we shall consider the Petition-er's alternative request for a unit of cabinetmakers at the Horne Com-pany. (As noted, the Petitioner already represents such a unit atthe May Company.) One of the two employees involved was hired asa "journeyman cabinetmaker." It was testified that the incumbents"exercise the skills generally attributed to cabinetmakers," an occupa-tion broadly recognized in industry as entailing a high form of skillu American Potash & Chemical Corporation,107 NLRB 1418, 1423, in which the Boardstated,inter alia,that "a true craft unit consists of a distinct and homogeneous group ofskilled journeymen craftsmen,working as such, together with their apprentices and/orhelpers.To be a 'journeyman craftsman'an individual must have a kind and degree ofskillwhich is normally acquired only by undergoing a substantial period of apprentice-ship or comparable training.An excellent rule-of-thumb test of a worker's journeymanstanding is the number of years' apprenticeship he has served-the generally acceptedstandards of which vary from craft to craft.We will, however, recognize an experienceequivalent where it is clearly demonstrated to exist." MAY DEPARTMENT STORESCO. (KAUFMANNDIVISION)25in the making of fine woodwork.12And specific evidence was ad-duced 13 that the cabinetmakers here utilize in their work the tradi-tional tools of the carpentry craft, e.g., shapers, joiners, lathes, theoperation of which normally requires the exercise of a high degree ofskill.14Accordingly, we find that the record sufficiently establishesthat the cabinetmakers sought are craftsmen of a type which may beallowed a severance election to determine their desires as to separaterepresentation.15Contrary to the Employer, we do not find that the work of thecabinetmakers at the Horne Company is so integrated with theEmployer's merchandising operation as to preclude establishmentof the requested unit.Nor is there merit in the contention that therequested unit must encompass all the member stores of the LaborStandards Association, as the record clearly shows that collectivebargaining has not been conducted on the basis of an associationwideor multiemployer unit.The Employer and the Intervenor contendthat the Petitioner is not the traditional representative of the em-ployees it seeks to represent.At the hearing, the Petitioner testifiedthat one of its locals was specifically organized to represent cabinet-makers, among others, in the Pittsburgh area, and that there is pres-ently a large number of such employees in that local. Petitioner alsonamed for the record several area furniture stores in which it repre-sents such employees.We are satisfied that the Carpenters is a unionwhich has historically represented cabinetmakers in the wood crafts."Accordingly, in Case No. 6-RC-2460, we shall direct an election inthe following voting group :All cabinetmakers at the warehouse of the Horne Company, Pitts-burgh, Pennsylvania, excluding finishers, furniture road servicemen,benchmen, upholstery shop employees," all other employees, and allsupervisors as defined in the Act.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for this unit,which the Board, under such circumstances, finds to be appropriate forpurposes of collective bargaining. In the event a majority do not vote12 See Dictionary of Occupational Titles, vol.I,at 170(1949).'-Only one cabinetmaker testified;Itwas stipulated that the testimony of the otherwould be the same if he testified.14 See,e.g.,National Fireworks Ordnance Corporation,104 NLRB 792.15 See, e.g.,North American Aviation,Inc.,113 NLRB 1049.1° Ibid.17 It appears that there are one or two employees in the upholstery shop, represented byanother union, who perform work exclusively on upholstered furniture in a separatelocation. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Petitioner, these employees shall remain a part of the existing'unit and the Regional Director shall issue a certification of results ofelection to such effect.[The Board dismissed the petition in Case No. 6-RC-2459.][Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :The Petitioner seeks to represent craft or departmental unitscomprised of several employee classifications at the May Company andthe Horne Company.The majority finds that most of these employ-ees are not craftsmen, but finds that two employees classified ascabinetmakers are craftsmen.I do not agree that these employees should be found to be craftsmen.As the Board said in itsAmerican Potashdecision," craftsmen mustbe engaged primarily in the performance of tasks requiring the exer-cise of their craft skills.In that case, the Board also placed upon theunion seeking severance the burden of establishing this fact togetherwith other requisite criteria.In my opinion the Petitioner has failed to establish that thecabinetmakers here involved are craftsmen.These cabinetmakers donot construct furniture; they only make such repairs as are requiredby damage to furniture shipped to their Employer.The majoritybases its finding largely on evidence that the cabinetmakers use var-ious power and hand tools. I cannot agree that the use of suchtools is 'sufficient to establish that these individuals are craftsmen.-The record does not indicate that these individuals are called uponto exercise the full range of what are considered to be cabinetmakers'skills in the course of the limited repair work which they perform.It further appears that even if it is assumed that the use of powerwoodworking tools supports a finding of craft status, only one of theemployees here involved uses such tools, as only one employee workson the fourth floor where the power tools are located.The other ap-pears to work exclusively on the fifth floor in the center of the "line"of benchmen and finishers, who are found by the majority not to becraftsmen.In the past the Board has refused to establish a craft unitwhere only one employee exercises craft skills,'9 and this Direction ofElection appears to be an unjustified departure from this rule.I would dismiss the petition in both Cases Nos. 6-RC-2459 and6-RC-2460.IsAmerican Potash d Chemical Corporation,107 NLRB 1418.19Cincinnati Division, Davison Chemical Company, etc,110 NLRB 85, 87.